United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40786
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN MANUEL AVILA-CHAVEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-03-CR-59-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Manuel Avila-Chavez (Avila) appeals his sentence

for one count of illegal entry into the United States after

deportation, a violation of 8 U.S.C. § 1326(a).   Avila contends

that the condition barring his possession of “any other dangerous

weapon” must be stricken from the written judgment because it

conflicts with the sentence as orally pronounced by the district

court.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40786
                                 -2-

       This issue is now foreclosed by our decision in United

States v. Torres-Aguilar, 352 F.3d 934, 937-38 (5th Cir. 2003).

The district court’s omission of the dangerous weapon prohibition

during the oral pronouncement of sentence did not create a

conflict with the sentence set forth in the judgment.    Id. at

938.

       AFFIRMED.